July 23, 1957

Honorable D. C. Qreer           Opinion ho. WW-200
Texas Highway Engineer
Texas Highway Department        HB: Date on which the
Austin, Texas                       provisions of Senate
                                    ~111 268, 55th leg-
                                    lslature, became
                                    or will become
Dear Mr. Oreer:                     effective.
        In your letter of June 21, 1957, you requested
the opinion of this office on the following question:
            On what date did the provisions of
       Senate Bill 268 of the 55th Legislature
       become effectavo, or upon what date Will
       such bill beoome effective?
        As stated In your letter, Senate Bill 268, as
pahsed by the 55th Legislature,authorizes the operation
of certain vehicle8 on the highways and roads of this
State "whose total gross weight shall not exceed flfty-
eight thousand (58,000) pounds, . . ."
        Section 3 of Senate Bill No. 268 contained the
usual emergency clause, and we are advised that it
received sufficient votes In both the House and the
Senate to make It effective immediatelyupon signing
by ';heGovernor. The Bill was In fact signed by the
Go~vernoron May 7, 1957.
        Within the body of the Act, as a part of the
repealer clause, the following language Is found In
Section 2:
             It     this Act shall not be effec-
        tive ai ion, as it prevents the receipt
        of Federal Aid Funds provided for in the
        Federal M.d Highway Act of 1956,.Title I
        of Act, June 29, 1956."
Subsection (J), Section 108, of the Federal Aid Highway
Act of 1956, provides:
             "No funds authorized to be appropriated
Hon. D. C. Greer,   page 2,   (W-200)


        for any fiscal year by this Section shall
        be apportionedto any State within the
        boundaries of which the interstateSystem
        may lawfully be used by vehicles with
        weight In excess of eighteen thousand
        pounds carried on any one axle . . . ”
       The question to be decided, then, 1s whether,
under this Act, VehicleBwith weight in exce8s of
;i,;zWrunds carried on any one axle will be permitted
          Under Article 82i’a Section 5 subsection (c)
has rovided that no axle shall      carry   a load in excess
of 11 ,000 on low preerure tirea.
        Under the provisions of the new Section 5a aa
set out in Section 1 of Senate Bill 268, It Is provided
that It shall be lawful to operate motor vehicles
whose total gross weight shall not exceed 58,000 pounds
        "where such vehicles comply with all other
         provisions of law excoptlng only as to
         their total gross weight and the llmlta-
         tlons of weight on axle or groups of axles."
        The effect of the above quoted portion of new
Section 5a 1s to repeal the above mentioned p,rovlsions
which under thenpresent law limits the axle load to
18,000 pounds, and will permit a load in excess of
that weight.
        Under the provisions of Section 2 of said
SenriteBill 268, It is provided said Act
         "shall not be effective as long aa It
          prevents the receipt of Federal Aid
          Funds provided for In the Federal Aid
          Highway Act of 1956, Title I of Act,
          June 29, 1956."
        In view of the fact that new Section 5a of
Senate Bill 268 authorizes an axle load limit in excess
of 18,000 pounds, it would prevent the receipt of
Federal Funds as above provided, and said Act has,
therefore.never become effective.
        Since under the terms of the Act, Itself, It
has never become effective, It Is not necessary for
us to pass on the constitutionalityof the Act which
raises the question as to whether there ia a delegation
of authority to Congress by the Texas Legislature to
                                        i
mi--..-,, .*



        Hon. D. C. &eCr, page 3,      (WW-200)


        enact or suspend a law.


                      The provisions of Senate Bill 268,
                      55th Legislature,have never become
                      effective. Said Act, therefore,does
                      not have the effect of changing the
                      laws of Texas with reference to the
                      weight allowed vehicles on public
                      highwiiys.
                                       Very truly yours,
        ,                              WILL WILSON
                                       Attorney General of Texas

                                       By z H&-k-+-jjk
                                            B. H. T-ins,   Jr.
        BHT:pf                              Assistant
        APPROVED:
        O-'INXONCOMNITTEE
        H. Qrady Chandler, Chairman
        W. a. Hemphill
        Wayiand C. Rlvers, Jr.
        REVIEWED FOR THE ATTORNEY GENERAL
        BY:    Ceo. P. Blackburn